DENISON, J.
Epitomized Opinion
Cohen was convicted of violating the crim-inaleode, by offering and giving a bribe of $5,000 to one Flora, a prohibition agent, to induce him not to prosecute Cohen for having violated the National Prohibition Act. The defendant made a motion for an instructed verdict at the close of the government’s evidence, then proceeded to put in his own evidence, and did not renew the motion at the close thereof. It was claimed that the court did not properly charge the jury as to the question of entrapment. The exception to the charge on this subject was, “We desire to save an exception to that part of your Honor’s charge on entrapment.” In affirming the judgment the Circuit Court of Appeals held:
“It is a familiar rule that such a motion is waived if the defendant proceed to put in evidence on his own behalf as he did here, and if the motion is not renewed at the close of all the evidence. The Appellate Court will not consider the objection that the-verdict is not supported by substantial evidence unless the injustice done by the verdict seems clear and gross.”
2. “The exception to the charge as to entrapment was unavailing, unless the entire charge on that subject was bad, and this is not claimed, as the objection was that the charge did not go far enough.”